Citation Nr: 1003051	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate to include as being secondary to exposure to 
chemical dioxins.

2.  Entitlement to service connection for impotence to 
include as being secondary to exposure to chemical dioxins.

3.  Entitlement to service connection for the residuals of a 
tumor of the left testicle to include as being secondary to 
exposure to chemical dioxins.

4.  Entitlement to service connection for a disorder 
productive of sweats and fevers to include as being secondary 
to exposure to chemical dioxins.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Marine Corps 
from August 1967 to June 1970.  He also served for twenty-six 
years, from January 1971 to June 1997, in the US Marine Corps 
Reserves, retiring as a Master Gunnery Sergeant (E-9) in 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

The appellant, along with his wife, testified during a 
hearing at the RO before the undersigned in August 2009.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required


REMAND

As noted above, the appellant served in the US Marine Corps 
Reserves for over twenty-six years.  However, a review of the 
claims folder reveals that none of the official service 
treatment records from this extended period of time were 
obtained and included in the record according to an April 
2009 RO file memorandum on the unavailability of service 
records.  The claims folder indicates that RO personnel 
attempted to obtain any of the appellant's possible records 
from the National Personnel Records Center (NPRC), in St. 
Louis, Missouri.  Unfortunately, the only records that were 
in possession of the NPRC were the appellant's active duty 
service treatment records. but, none of his reserve records 
were located at NPRC.

Despite the negative response from NPRC, the Board believes 
that another search for the Veteran's Reserve service 
treatment records should be accomplished.  However, rather 
than only contacting NPRC, the RO/AMC should contact 
Headquarters Marine Corps (Personnel Management Support 
Branch) and the Marine Corps Mobilization Command.  Because 
of the appellant's long service and since, upon retirement, 
he was transferred to the Fleet Marine Corps Reserve, the 
appellant's service treatment records may be located at one 
of these Marine Corps locations.  Since these service 
treatment records may impact the appellant's current claims, 
it is the determination of the Board that the claim must be 
remanded so that another attempt at obtaining these records 
may occur.  

Finally, the Board notes that a review of the Veteran's 
claims folder reveals that, over the course of his appeal, 
some documents use his Social Security number as the "C-
number" while others use an eight digit "C-number" that 
was issued in the early 1970s.  On remand, the RO/AMC must 
ensure that the correct identification number is used in this 
appeal and that none of the appellant's records were 
misfiled.  

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
additional medical treatment providers 
since January 2008 for the disorders 
currently on appeal, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified (to include any TRICARE 
records and other medical records 
possibly located at the medical 
facilities at Naval Inactive Ship 
Maintenance Facility at the Philadelphia 
Naval Yards or at Fort Dix, New Jersey).  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
any records are unavailable, the Veteran 
and his representative should be so 
notified in writing.

3.  The RO/AMC should contact the NPRC 
and the National Archives and Records 
Administration (NARA), and request all 
outpatient treatment records regarding 
the Veteran.  Specifically, the record 
suggests that, when the appellant 
underwent physical examinations for his 
Marine Corps Reserve training, these 
physical examinations were performed at 
the Philadelphia Naval Yard.  This 
facility was partially closed in 1995 
and, as such, the records were presumably 
transferred to NPRC or NARA.  Therefore, 
it is requested that the hospital and 
clinic treatment records from the 
Philadelphia Naval Yard be searched for 
any records pertaining to the appellant.  
If any of the requested records were 
"retired" and placed into long-term 
storage under the control of either the 
NPRC or the National Archives, the AMC/RO 
should request from the appropriate 
agency that those records be activated, 
copies made, and sent to the AMC/RO.  If 
such records are unavailable, the RO 
should certify the reason for such 
unavailability.  If such records have 
been destroyed, this should also be noted 
in the record.

4.  The RO/AMC is hereby put on notice 
that the appellant's official records may 
be located at different locations and 
that all record requests made should 
reference the appellant's social security 
number, his military service number, his 
duty status, and the branch of service 
(USMCR).

The RO/AMC should attempt to verify, 
through official channels, the 
appellant's periods of service in the US 
Marine Corps Reserves, and request the 
specific dates-not retirement points-for 
all the appellant's periods of active and 
inactive duty for training.  The NPRC, 
Headquarters Marine Corps, Personnel 
Management Support Branch (MMSB), 2008 
Elliot Road, Quantico, Virginia 22134-
5030, and the Marine Corps Mobilization 
Command (Code NMI), 15303 Andrews Road, 
Kansas City, Missouri 64147-5082, should 
be contacted, and if necessary, any other 
potential storage facilities noted in 
M21-1, Part III, 4.01.

The RO/AMC should also contact the 
Defense Finance and Accounting Service 
(DFAS).  The RO/AMC should address its 
inquiries to DFAS, US Military Retirement 
Pay, PO Box 7130, London, Kentucky 40742-
7130.  

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.	The appellant's periods of 
active duty service.

b.	The specific dates-not 
retirement points-for all 
the appellant's periods of 
active and inactive duty for 
training.

c.	The dates in which the 
appellant was paid for 
inactive duty for training 
service while in the US 
Marine Corps Reserves.  
Copies of the appellant's 
Leave and Earning Statements 
should be obtained and 
included in the claims 
folder for review. 

d.	If the appellant performed 
inactive duty for training 
and did not receive 
compensation for that 
training, the organization 
should note that also.  If 
the appellant did not 
receive compensation for his 
training, but did perform 
said training, the dates of 
that training should be 
noted. 

e.	If the appellant was in a 
combat zone, the inclusive 
dates of that service along 
with any information 
concerning that service 
should be obtained and 
included in the claims 
folder.

f.	Additionally, copies of any 
and all personnel records 
along with all of the 
appellant's Marine Corps 
Reserve medical records 
(treatment records, 
physicals, etc.) should be 
requested and included in 
the claims folder.  This 
includes copies of all of 
the appellant's DD 214s 
(Report of Separation) 
issued over the course of 
his military career. All 
records and other relevant 
information are to be made 
part of the claims folder.  
If the records cannot be 
obtained, this should be 
noted in the claims folder.

g.	If any of the above records 
cannot be obtained and the 
VA does have affirmative 
evidence that they do not 
exist, then the RO/AMC 
should inform the appellant 
of the records that the VA 
was unable to obtain, 
including what efforts were 
made to obtain them.  Also 
the RO/AMC should inform the 
appellant that VA will 
proceed to decide his appeal 
without these records unless 
he is able to submit them.  
The RO/AMC should allow an 
appropriate period of time 
within which to respond.

5.  Only after the appellant's missing 
service treatment records are obtained 
(or their unavailability is documented) 
should the RO/AMC then should schedule 
the appellant for the appropriate VA 
examinations to determine the etiology of 
any erectile dysfunction/impotence, an 
enlarged prostate, a disability 
productive of sweats and fevers, and 
hypertension found to be present.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The Veteran should 
also be examined so a determination may 
be made as to what residuals, if any, he 
now suffers from as a result of a tumor 
of the left testicle. 

a.  For each diagnosed disorder, the 
examiner should provide an opinion 
as to the etiology of any underlying 
disorder, disability, or disease.  

b.  The examiner is asked to state 
whether it is at least as likely as 
not (at least a 50/50 percent 
probability) that any such diagnosed 
disorder is related to the Veteran 
military service, including an in-
service disease or injury or to his 
service in general, or is the result 
of exposure to chemical dioxins.

c.  A rationale should be provided 
for all opinions rendered.  The 
examination reports should consider 
all findings necessary to evaluate 
the claim and the appropriate 
examiner is asked to indicate that 
he or she has reviewed the claims 
folder.

NOTE: The term "at least as 
likely as not" does not mean 
within the realm of medical 
possibility, but rather that 
the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is to 
find against it.
 
6.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  As 
noted above, some of the documents in the 
claims file use the appellant's Social 
Security number listed as the "C-
number", while others use an eight digit 
"C-number" issued in the early 1970s.  
The RO/AMC must ensure that the correct 
identification number is used in this 
appeal and that none of the appellant's 
records have been misfiled.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


